Citation Nr: 0529216	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  03-29 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for fungus of the feet.

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for bilateral pes planus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse
ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (the RO).

Procedural history

The veteran served on active duty from July 1971 to October 
1972.

The remote procedural history of this case will be discussed 
below.

In a February 2003 rating decision, the RO denied the 
veteran's request that previously-denied claims of 
entitlement to service connection for fungus of the feet and 
bilateral pes planus be reopened, finding that new and 
material evidence had not been submitted.  The veteran 
indicated disagreement with that decision and, after being 
issued a statement of the case, perfected his appeal by 
submitting a substantive appeal (VA Form 9) in October 2003.

The veteran and his wife presented testimony at a personal 
hearing before the undersigned Veterans Law Judge at the RO 
in February 2005.  The transcript of that hearing has been 
associated with the veteran's VA claims file.


FINDINGS OF FACT

1.  In a September 1992 rating decision, the RO confirmed and 
continued a previous denial of service connection for fungus 
of the feet.  The veteran was notified of that decision, and 
of appellate rights and procedures, but did not submit a 
timely appeal.

2.  The evidence received since the RO's September 1992 
rating decision is not new and material, and does not raise a 
reasonable possibility that the veteran's claim of 
entitlement to service connection for fungus of the feet can 
be substantiated.

3.  In a March 1996 letter, the RO advised the veteran that 
the previously denied claim of service connection for 
bilateral flat feet (pes planus) had not been reopened.  The 
veteran was notified of that decision, and of appellate 
rights and procedures, but did not submit a timely appeal.

4.  The evidence received since the RO's March 1996 decision 
is not new and material, and does not raise a reasonable 
possibility that the veteran's claim of entitlement to 
service connection for bilateral pes planus can be 
substantiated.


CONCLUSIONS OF LAW

1.  The RO's September 1992 rating decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2004).

2.  The evidence received since the RO's September 1992 
rating decision is not new and material, and the claim of 
entitlement to service connection for fungus of the feet has 
not been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2005).

3.  The RO's March 1996 decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2004).

4.  The evidence received since the RO's March 1996 decision 
is not new and material, and the claim of entitlement to 
service connection for bilateral pes planus has not been 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is ultimately seeking service connection for as 
fungus of the feet and pes planus.  Implicit in his 
presentation is the contention that he has submitted new and 
material evidence that is sufficient to reopen his claims, 
each of which had been previously finally denied.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  Thereafter, the Board will discuss the 
issues on appeal.

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  However, 
with regard to the veteran's claims to reopen based on the 
submission of new and material evidence, the Board notes that 
the provisions of 38 C.F.R. § 3.156(a) regarding new and 
material claims, and the second sentence of 3.159(c), were 
amended effective August 29, 2001.  These amendments are 
effective only as to claims received on or after August 29, 
2001; they are accordingly relevant in the instant case as to 
the veteran's request to reopen his claim for service 
connection for a back disorder, which was received by VA in 
October 2001, subsequent to the delineating date.  See 66 
Fed. Reg. 45620- 45632 (August 29, 2001).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  The Board observes that the 
holding of the United States Court of Appeals for Veterans 
Claims (the Court) in Quartuccio specifically applies to 
claims to reopen as well as to initial claims.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  

In this case, VCAA notice letters were sent to the veteran in 
May 2003 and September 2002, describing the type of evidence 
that would support his request to reopen his claims.  In 
particular, he was advised in September 2002 as to what 
specifically constituted "new evidence," and what 
specifically constituted "material evidence."  He was 
advised, by means of statements of the case issued in July 
2003 and September 2003, as to the evidence already received 
by VA.  The veteran was thus not only notified of the 
evidence already of record, but was also advised of the 
additional evidence that was needed in his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In the May 
2003 VCAA letter, the RO informed the veteran that VA was 
responsible for getting VA examination and VA treatment 
reports.  He was also advised that VA would make reasonable 
efforts to get any evidence that he informed VA of, provided 
he furnished any necessary release for such 
information/records and a current address.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In 
the May 2003 letter, the veteran was informed, in a section 
entitled  "What Do We Still Need From You?" of the kinds of 
evidence he should submit.  In a section entitled "What 
Information or Evidence Do We Still Need From You?" he was 
informed as to the information that was needed with regard to 
that evidence.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The September 2002 letter advised the 
veteran that he was to "tell us about any additional 
information or evidence that you want us to try to get for 
you."  He was furnished with a VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, to facilitate his submittal 
of additional information.  This request complies with the 
requirements of 38 C.F.R. § 3.159(b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

The Board finds that the September 2002 and May 2003 VCAA 
letters, and the July 2003 and September 2003 statements of 
the case, properly notified the veteran of the information, 
and medical or lay evidence, not previously provided to VA 
that was necessary to substantiate his claims, and it 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
VA would attempt to obtain on behalf of the veteran.  

The Board is of course aware of the decision of the Court in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of the issue by the RO.  This standard 
was satisfied in this case, inasmuch as the veteran was 
initially furnished with a VCAA letter in September 2002, 
prior to the denial of his claims by the RO in February 2003.  

Based on the above record, the Board concludes that the 
veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claims, in 
compliance with the VCAA.

Duty to assist

Under the VCAA, VA's duty to assist in the development of the 
claim attaches only when a claim was made on or after August 
29, 2001, or when the claim has been reopened.  The claim 
herein, in which the veteran is seeking to reopen previously-
denied claims of entitlement to service connection for fungus 
of the feet and bilateral pes planus, was made subsequent to 
that date; the duty to assist therefore is for application.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, the RO solicited from the veteran the names 
and addresses of health care providers, as indicated on 
various VA Forms 21-4142 he submitted, and attempted to 
obtain reports of medical treatment referenced thereby.  
Records thus obtained have been associated with his claims 
file.  The Board notes that he indicated at his personal 
hearing that additional medical records may be available; 
further VA Forms 21-4142 were obtained and the record was 
held open by the undersigned for 60 days, but no additional 
records were obtained in response to the requests for 
evidence made pursuant to the submission of those forms.  

The veteran has not indicated that he has any further 
evidence to submit to VA, nor has he identified any 
additional relevant evidence to VA.  There is no indication 
that there exists any evidence that has a bearing on this 
case that has not been obtained.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issues on appeal has been consistent with the provisions of 
the law.  Under these circumstances, the Board can identify 
no further development that would avail the veteran or aid 
the Board's inquiry.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was accorded a hearing before the 
Board in February 2005, per his request.  All pertinent due 
process requirements have been met.  See 38 C.F.R. § 3.103 
(2005). 

Accordingly, the Board will proceed to a decision on the 
merits.



Pertinent law and regulations

Identical law and regulations apply to both issues on appeal.

Service connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may also be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2005); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103.  Pursuant to 38 U.S.C.A. § 5108 (West 
2002), a finally disallowed claim may be reopened when new 
and material evidence is presented or secured with respect to 
that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)].  The veteran filed his claim to reopen 
in April 2002, subsequent to this date.  Therefore, the 
current version of the law, which is set forth in the 
following paragraph, is applicable in this case.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  

To warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must not be 
cumulative of evidence of record at the time of the last 
prior final disallowance and must prove merits of the claim 
as to each central element that was specified as a basis fore 
the last final disallowance of the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for fungus of the feet.

Factual background

In April 1974, the RO denied the veteran's claim of 
entitlement to service connection for fungus of the feet; the 
evidence of record at that time included the veteran's 
service medical records, which were negative for any fungal 
infection.  The veteran was notified of this decision by 
means of an April 22, 1974 letter from the RO; he did not 
appeal.

The veteran's claim of entitlement to service connection for 
fungus of the feet was subsequently denied in January 1980 
and April 1986 RO rating decisions.  These, too, were not 
appealed by the veteran.  

In a September 1992 rating decision, the RO noted that the 
veteran had been hospitalized from March 1991 to April 1991 
for treatment of various disorders to include tinea pedis.  
The RO found that this evidence was not material, in that it 
failed to establish incurrence of a foot fungus during active 
duty.  The veteran was notified of this decision, and of his 
appellate rights and procedures, by means of a letter dated 
October 6, 1992.  Review of the claims file does not reveal 
that the veteran indicated timely disagreement with that 
decision.

The September 1992 rating decision, wherein the RO determined 
that a claim of entitlement to service connection for a 
fungus infection of the feet had not been reopened, is the 
most recent final denial with regard to that issue.  


Additional evidence 

Evidence associated with the veteran's claims file since the 
unappealed September 1992 rating decision includes private 
medical records dated between 2000 and 2003 pertaining to 
treatment for various disorders, to include fungus and 
dermatitis of the feet.  These records include an August 2002 
reference, apparently based on the history provided by the 
veteran, that he had foot problems since "military 1975".  

The evidence also includes the testimony presented by the 
veteran and his wife at the February 2005 personal hearing, 
at which time the veteran alleged that fungus of the feet had 
initially been manifested during his period of service, and 
that it had been a problem since that time.

Analysis

The recent medical treatment records, while new in the sense 
that these particular records had not been previously 
associated with the veteran's claims file, are nonetheless 
cumulative.  The presence of a fungus infection of the feet 
was known at the time the RO denied the veteran's request to 
reopen his claim in September 1992.  The medical evidence 
received since 1992 that reflects the presence of a fungus 
infection of the feet is merely cumulative.  These records, 
like those considered by the RO in September 1992 and 
previously, merely reflect that fungus of the feet is 
currently manifested.  Such evidence, although new, is not 
material.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); 
Mintz v. Brown, 6 Vet. App. 277, 280 (1994) [medical evidence 
that merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence].  Such 
evidence does not address the evidence which was lacking at 
the time of the previous denials, i.e. the existence of foot 
fungus in service and the relationship between the current 
foot fungus and the veteran's service.  See Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000), [a veteran seeking 
disability benefits must establish a connection between 
service and the claimed disability].

The veteran's continued assertion that his fungus of the feet 
is related to service is essentially repetitive of statements 
he previously made.  As such, these statements are not new.  
See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Further, 
such lay statements as to medical matters are not competent 
and cannot be considered new and material as to the question 
of the relationship of foot fungus to service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  Indeed, in Moray 
v. Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions and that 
such evidence does not provide a basis on which to reopen a 
claim for service connection.  In Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), the Court noted "[l]ay assertions of 
medical causation . . . cannot suffice to reopen a claim 
under 38 U.S.C.A. 5108."

The August 2002 medical record reflecting the presence of 
foot problems since "military 1975" is not probative.  
Setting aside the facts that the veteran left military 
service in 1972 and that his initial claim of entitlement to 
service connection had been denied in 1974, this record is 
clearly reflective of the veteran's own opinion that foot 
fungus had been present during military service.  It thus 
suffers from the same deficiencies as any of the veteran's 
other statements to the same effect.
It is repetitious of previous statements made by the veteran 
in connection with past claims for service connection for 
foot fungus.  In addition, the veteran's own opinion, even 
when transcribed as part of a medical report, cannot be 
accepted as competent medical nexus evidence.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) ["a bare transcription of 
a lay history is not transformed into 'competent medical 
evidence' merely because the transcriber happens to be a 
medical professional"]; see also Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995).

None of the additionally submitted evidence raises a 
reasonable possibility of substantiating the claim.  Boiled 
down, all of the evidence is cumulative and redundant of 
evidence which was previously considered.

In summary, for reasons expressed immediately above, the 
Board has concluded that new and material evidence that is 
sufficient to reopen the veteran's claim of entitlement to 
service connection for fungus of the feet has not been 
submitted.  The claim is not reopened, and the benefits 
sought on appeal remain denied.

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for bilateral pes planus.

Factual background

In a January 1980 rating decision, the RO denied a claim of 
entitlement to service connection for flat feet, based on a 
review of evidence that included the veteran's service 
medical records.  The RO noted that on separation examination 
in October 1972 "peds plantis" was noted; the RO observed 
that this entry was made in different ink and handwriting 
than the remainder of the examination report.  The RO also 
noted that there was no mention of flat feet in service.  The 
RO denied the veteran's claim, concluding that flat feet had 
not been shown in service.  The veteran was notified of this 
decision, and of appellate rights and procedures, by means of 
a letter from the RO dated February 29, 1980.  There is no 
record of timely disagreement with that decision.

In February 1996, the veteran requested that his claim for 
bilateral pes planus be reopened, stating that he had been 
treated for that condition in 1971.  In a letter dated in 
March 1996, the RO pointed out to the veteran that he had 
been advised by letter dated February 29, 1980 that his claim 
for service connection for flat feet (pes planus) had been 
denied, and that that decision had become final.  It noted 
that evidence he had submitted pursuant to another request 
for service connection for that disability, consisting of a 
page from his service medical records, was not new evidence, 
inasmuch as it had been considered in the prior decision.  He 
was advised that he could appeal this determination, and was 
furnished with notice of his appellate rights.  No timely 
appeal was thereafter made.

The March 1996 decision, wherein the RO determined that a 
claim of entitlement to service connection for flat feet had 
not been reopened, is the most recent final denial with 
regard to that issue.


Additionally received  evidence

The evidence associated with the veteran's file since that 
March 1996 consists primarily of private medical records, 
dated between 2000 and 2003 and pertaining to treatment for 
various medical problems to include pes planus, and testimony 
presented at the February 2005 personal hearing.  

Analysis

The Board's discussion of this issue mirrors that set out 
above with respect to the first issue on appeal.

As discussed above with regard to the veteran's request to 
reopen his claim of entitlement to service connection for 
fungus of the feet, the medical evidence showing the current 
existence of pre planus, although not previously associated 
with the veteran's claims file, is nonetheless cumulative.  
The presence of flat feet was known at the time the RO denied 
the veteran's request to reopen his claim in March 1996; that 
matter is not in dispute.  The additional medical evidence 
merely shows that flat feet or pes planus is currently 
manifested.  This evidence is therefore cumulative, and does 
not constitute new and material evidence.  See Cornele, 
supra, and Mintz, supra.  

Likewise, as was discussed above in reference to the 
veteran's request to reopen his claim for service connection 
for fungus of the feet, his continued assertion that his flat 
feet are related to service is not new.  See Reid, supra.  In 
addition, his contentions, offered as a layperson, are not 
competent and cannot be considered new and material as to the 
question of the relationship of flat feet to service; see 
Espiritu and Moray, supra.  

Finally, the Board again notes the August 2002 medical record 
in which the presence of foot problems since "military 
1975" was indicated is not new and material evidence.  What 
was true with regard to foot fungus is also true with regard 
to flat feet: the veteran's own opinion, even when 
transcribed as part of a medical report, cannot be accepted 
as competent medical nexus evidence.  See LeShore and 
Godfrey, supra.

In summary, for reasons expressed immediately above, the 
Board has concluded that new and material evidence that is 
sufficient to reopen the veteran's claim of entitlement to 
service connection for flat feet has not been submitted.  The 
claim is therefore not reopened, and the benefits sought on 
appeal remain denied.


ORDER

New and material evidence has not been received to reopen a 
previously denied claim of entitlement to service connection 
for fungus of the feet, the claim is not reopened, and the 
benefits sought on appeal remain denied.

New and material evidence has not been received to reopen a 
previously denied claim of entitlement to service connection 
for bilateral flat feet (pes planus), the claim is not 
reopened, and the benefits sought on appeal remain denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


